DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s response filed on 12/22/2021.
 
	Claims 1-20 are amended; therefore, claims 1-20 are pending in the application, of which, claims 1, 8, and 15 are presented in independent form.
 
In light of Applicant’s amendment and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Drawings
The drawings submitted on 12/22/2021 are accepted.

Specification
The specification submitted on 12/22/2021 is accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Josephine A. Paltin - Agent for Applicant (Reg. No. 62,587) - on 01/21/2022.

The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method comprising:
by a storage manager for an information management system, determining whether one or more predetermined conditions have been met based on metadata, wherein the metadata corresponds to a first plurality of previously performed and that were managed by the storage manager, wherein the metadata is stored in a first management database associated with the storage manager, wherein a backup job selected from the first plurality of backup jobs corresponds to a backup operation of a primary storage device of a first client computing device;
in response to a determination that at least one of the one or more

further in response to the determination that at least one of the one or more 
by the storage manager, receiving a request to restore data of the second plurality of backup jobs;
based on determining that the first management database does not store the metadata for the second plurality of backup jobs, redirecting the request to the recovery manager;
by the recovery manager, receiving [[a]] the request 
managing by the recovery manager, restoring of the requested data of the second plurality of backup jobs to the primary storage device of the first client 

3.	(Currently Amended) The method of claim 1, wherein:
a predetermined condition selected from the one or more predetermined conditions specifies a predetermined size threshold for transferring the metadata for the second plurality of backup jobs, and
determining whether at least one of the one or more predetermined conditions have been met comprises comparing a size of the metadata corresponding to the first plurality of backup jobs with the predetermined size threshold.

4.	(Currently Amended) The method of claim 1, wherein:
a predetermined condition selected from the one or more predetermined conditions specifies a threshold number of records for the first plurality of backup jobs, and
determining whether at least one of the one or more predetermined conditions have been met comprises comparing a number of records corresponding to the first plurality of backup jobs with the threshold number of records.

5.	(Currently Amended) The method of claim 1, further comprising:

determining by the storage manager whether the first management database stores the metadata for the second plurality of backup jobs


8.	(Currently Amended) A system comprising:
[[a]] one or more non-transitory, computer-readable media having computer-executable instructions stored thereon; and
one or more processors that, having executed the computer-executable instructions, configure a system to perform a plurality of operations comprising:
determining, by a storage manager, whether one or more predetermined conditions have been met based on metadata, wherein the metadata corresponds to a first plurality of were previously performed and that were managed by the storage manager, wherein the metadata is stored in a first management database of the storage manager, wherein a backup job selected from the first plurality of backup jobs corresponds to a backup operation of a primary storage device of a first client computing device,
in response to a determination that at least one of the one or more
further in response to the determination that at least one of the one or more 
receiving a request, by the storage manager, to restore data of the second plurality of backup jobs to the primary storage device of the first client computing device based on the metadata for the second plurality of backup jobs; and
redirecting the request to the recovery manager, based on determining that the first management database does not comprise the metadata for the second plurality of backup jobs; and
by the recovery manager, causing the requested data to be restored to the primary storage device of the first client computing device based on the metadata of the second plurality of backup jobs.

10.	(Currently Amended) The system of claim 8, wherein:

determining whether at least one of the one or more predetermined conditions have been met comprises comparing a size of the metadata corresponding to the first plurality of backup jobs with the predetermined size threshold.

11.	(Currently Amended) The system of claim 8, wherein:
a predetermined condition selected from the one or more predetermined conditions specifies a threshold number of records for the first plurality of backup jobs, and
determining whether at least one of the one or more predetermined conditions have been met comprises comparing a number of records corresponding to the first plurality of backup jobs with the threshold number of records.

15.	(Currently Amended) A non-transitory, computer-readable medium having computer-executable instructions stored thereon that when executed by one or more processors configures a system to perform a plurality of operations comprising:
by a storage manager for an information management system, determining whether one or more predetermined conditions have been met that were previously performed and that were managed by the storage manager, wherein the metadata is stored in a first management database of the storage manager, wherein a backup job selected from the first plurality of backup jobs corresponds to a backup operation of a primary storage device of a first client computing device;
in response to a determination that at least one of the one or more
further in response to the determination that at least one of the one or more 
receiving a request to restore data of the second plurality of backup jobs at the storage manager;
determining whether the first management database stores the metadata for the second plurality of backup jobs;
redirecting the request to the recovery manager, based on determining that the first management database does not store the metadata for the second plurality of backup jobs;
receiving a request, by the recovery manager, to restore data of the second plurality of backup jobs to the primary storage device of the first client computing device based on the metadata for the second plurality of backup jobs; and
restoring, by a media agent managed by the recovery manager, the requested data to the primary storage device of the first client computing device based on the metadata for the second plurality of backup jobs stored in the second management database, wherein the media agent is distinct from the storage manager and comprises one or more processors.

16.	(Currently Amended) The non-transitory, computer-readable medium of claim 15, wherein the plurality of operations further comprises:
validating the metadata for the second plurality of backup jobs as transferred to the second management database to determine whether the metadata for the second plurality of backup jobs was accurately copied from the first management database; and
in response to validating the metadata for the second plurality of backup jobs as transferred:

identifying the secondary storage media, to the storage manager, as read-only media, based on the validating.

17.	(Currently Amended) The non-transitory, computer-readable medium of claim 15, wherein:
a predetermined condition selected from the one or more predetermined conditions specifies a predetermined size threshold for transferring the metadata for the second plurality of backup jobs, and
determining whether at least one of the one or more predetermined conditions have been met comprises comparing a size of the metadata corresponding to the first plurality of backup jobs with the predetermined size threshold.

18.	(Currently Amended) The non-transitory, computer-readable medium of claim 15, wherein:
a predetermined condition selected from the one or more predetermined conditions specifies a threshold number of records for the first plurality of backup jobs, and
determining whether at least one of the one or more predetermined conditions have been met comprises comparing a number of records 

19.	(Currently Amended) The non-transitory, computer-readable medium of claim 15, wherein the plurality of operations further comprises:

accessing the second management database, by the recovery manager, for the metadata for the second plurality of backup jobs

Allowance
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “by a storage manager for an information management system, determining whether one or more predetermined conditions have been met based on metadata, wherein the metadata corresponds to a first plurality of backup jobs that were previously performed and that were managed by the storage manager, wherein the metadata is stored in a 
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EC/Examiner, Art Unit 2165      

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165